UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2498



ARCHIBALD LAUD-HAMMOND,

                                              Plaintiff - Appellant,

          versus


MARK REGER, Individually and as employee of
Johnson C. Smith University,

                                               Defendant - Appellee,

          and


THE BOARD OF TRUSTEES OF JOHNSON C. SMITH
UNIVERSITY,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-18)


Submitted:   May 16, 2002                     Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Archibald Laud-Hammond, Appellant Pro Se. William Porter Farthing,
Jr., Stacy Kaplan Wood, John Barnwell Anderson, PARKER, POE, ADAMS
& BERNSTEIN, L.L.P., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Archibald Laud-Hammond appeals the district court’s orders

granting summary judgment to the Appellee in his discrimination

action, dismissing his defamation action, dismissing the Appellee’s

employer as a defendant, and denying his motion to amend his

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Laud-Hammond v. Reger, No. CA-00-

18 (W.D.N.C. Nov. 14, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2